The opinion of the court was delivered by
Lowrie, C. J.
— A debt .due to a non-resident is liable to a foreign attachment, when his ■ debtor is within reach 'of- our process. But a mere contract by such a non-resident to sell property for a certain price, to a person within our jurisdiction, is not such a debt; for the debt is not created until the contract is executed by the vendor.
And to suffer such a mere contract to sell to be interfered with by attachment, would simply be to dissolve it; for we could not expect a non-resident to respect our process so far as to deliver the goods sold, after we had forbidden the payment of the price; and we could not reasonably prevent the garnishee from agreeing to rescind a contract that would most probably involve him in a fruitless lawsuit, if he desired to enforce it without paying.
An attachable debt could exist only after the goods sold had been delivered, having an interval of time between the delivery and the payment. But the jury have found that the delivery and payment were, in fact and by agreement, simultaneous, forming one transaction of purchase, the price and the goods being by one act exchanged for each other. Therefore, there never was a debt.
This fact being thus, it is no matter on what terms a part of the price was paid to Sweeny, Rittenhouse k Co. The attachment did not affect the dealings of the parties, and the plaintiff can gain nothing by the means adopted to protect these garnishees from a supposed danger.
Judgment affirmed.